 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   CARLTON SIMS, JR..                           1:19-cv-01427-AWI-GSA-PC
12                 Plaintiff,                     FINDINGS AND RECOMMENDATIONS,
                                                  RECOMMENDING THAT THIS CASE BE
13         vs.                                    DISMISSED, WITH PREJUDICE, FOR
                                                  FAILURE TO STATE A CLAIM, FAILURE
14   SCHELLENBERG, et al.,                        TO OBEY A COURT ORDER, AND
                                                  FAILURE TO PROSECUTE
15               Defendants.                      (ECF No. 16.)
16                                                OBJECTIONS, IF ANY, DUE IN
                                                  FOURTEEN (14) DAYS
17

18

19

20

21          Plaintiff, Carlton Sims, Jr., is a state prisoner proceeding pro se and in forma pauperis
22   with this civil rights action pursuant to 42 U.S.C. § 1983. On October 4, 2019, plaintiff filed the
23   complaint commencing this action. (ECF No. 1.)
24          On January 15, 2020, the court screened the complaint and dismissed it for failure to state
25   a claim with leave to amend. (ECF No. 14.) On January 27, 2020, plaintiff filed the First
26   Amended Complaint. (ECF No. 15.) On February 12, 2020, the court dismissed the First
27   Amended Complaint for failure to stay a claim, with leave to file a Second Amended Complaint
28   within thirty days. (ECF No. 16.) The thirty-day time period has passed, and plaintiff has not

                                                     1
 1   filed a Second Amended Complaint or otherwise responded to the court’s order.1 As a result,
 2   there is no pleading on file which sets forth any claims upon which relief may be granted.
 3            Accordingly, IT IS HEREBY RECOMMENDED that:
 4            1.       Pursuant to 28 U.S.C. § 1915A, this case be DISMISSED, with prejudice, based
 5                     on plaintiff’s failure to obey a court order, failure to prosecute, and failure to state
 6                     a claim upon which relief may be granted under § 1983; and
 7            2.       The clerk be directed to close this case.
 8            These findings and recommendations are submitted to the United States District Judge
 9   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
10   (14) days from the date of service of these findings and recommendations, Plaintiff may file
11   written objections with the court.            Such a document should be captioned “Objections to
12   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
13   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
14   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
15   (9th Cir. 1991)).
16
     IT IS SO ORDERED.
17

18       Dated:      April 6, 2020                                   /s/ Gary S. Austin
                                                               UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26
                       1 On March 2, 2020, the court’s order was returned to the court by the U.S. Postal Service as
27   undeliverable. A notation on the envelope indicates “No Mail Receptacle.” However, plaintiff has not notified the
     court of any change in his address. Absent such notice, service at a party’s prior address is fully effective. Local
28   Rule 182(f).


                                                              2
